Citation Nr: 0618869	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  96-06 568	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for residuals of left inguinal herniorrhaphy.

2.  Entitlement to a disability rating greater than 10 
percent for post-operative residuals of a left knee injury.

3.  Entitlement to a disability rating greater than 10 
percent for post-operative left orchiectomy.

4.  Entitlement to an effective date earlier than April 1, 
2003 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The transcript of the veteran's April 2006 Board 
videoconference hearing is associated with the claims folder.

The case returns to the Board following a remand to the RO in 
August 2003. 


FINDINGS OF FACT

1.  During the April 2006 Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that he wished to withdraw his 
appeal with respect to the three claims for increased 
disability ratings.

2.  The veteran did not submit a VA Form 9 (Appeal to Board 
of Veterans' Appeals), or other Substantive Appeal in 
response to the RO's October 2005 Statement of the Case on 
the issue of entitlement to an effective date earlier than 
April 1, 2003 for the award of TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  Board jurisdiction over the issue of entitlement to an 
effective date earlier than April 1, 2003 for the award of 
TDIU is not established.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2005).  Withdrawal may also 
be made on the record at a hearing. Id.  Withdrawal may be 
made by the veteran or by his authorized representative. Id.  
The veteran, during the April 2006 Board videoconference 
hearing, clearly indicated that he did not wish to pursue his 
claims for increased disability ratings.  Therefore, he has 
withdrawn his appeal on those issues.  In any event, the 
veteran is currently receiving a total (100%) rating.  

Review of the claims folder shows that, in a December 2003 
rating decision, the RO granted entitlement to TDIU effective 
April 1, 2003.  In April 2004, the veteran submitted a notice 
of disagreement with the assigned effective date of the TDIU.  
In the statement of the case issued in October 2005, the RO 
specifically advised the veteran that he had to submit a VA 
Form 9 or other Substantive Appeal if he wished to continue 
to pursue the issue on appeal.  No substantive appeal has 
been received.  

The hearing before the Board was scheduled to address the 
increased rating claims, which the veteran reported to the 
undersigned that he did not wish to address with the Board at 
this time. 

The Board has jurisdiction to adjudicate an appeal, which is 
established when there is a Rating Decision, a Notice of 
Disagreement, a Statement of the Case, and a Substantive 
Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, there is no perfected appeal of 
the December 2003 rating decision concerning the effective 
date of the TDIU award.  

This is an unusual situation caused, in part, by the many 
claims the veteran has raised at different stages of the 
appeals process.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The Board can not proceed on the issue the veteran wishes us 
to proceed on due to the fact that he never filed a 
substantive appeal to the Board regarding this issue and it 
will not adjudicate claims that the veteran himself has 
reported to the undersigned he does not wish the Board to 
address.  

It is important for the veteran to understand that the nature 
and extent of the veteran's disorder is not at issue at this 
time.  The problem appears to have been clear to the 
veteran's representative, who appears to have decided not to 
represent the veteran before his hearing with the Board in 
April 2006 due to the problems cited above.  The veteran 
appeared before the undersigned unrepresented.
  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


